Exhibit 10.2

 

AEROFLEX INCORPORATED

35 South Service Road

Plainview, New York 11803

                March 2, 2007

 

Re: Employment Agreement

Dear Mr. Blau:

This Letter Agreement is entered into, effective as of the date hereof, between
you and Aeroflex Incorporated ("Aeroflex"). Capitalized terms used but not
defined herein shall have the meaning ascribed to such terms in the employment
agreement entered into between you and Aeroflex as of April 15, 1999, as amended
(the "Employment Agreement").

Aeroflex agrees to pay you an annual bonus (the "2007 Bonus") pursuant to
Section 4(a) of your Employment Agreement for Aeroflex's fiscal year ended June
30, 2007 (the "2007 Fiscal Year") on the date that such bonus would regularly be
paid by Aeroflex in its ordinary course of business (the "Bonus Payment Date")
provided that (1) you are employed by Aeroflex on the Bonus Payment Date or (2)
prior to the Bonus Payment Date, (a) your employment is involuntarily terminated
by Aeroflex without Cause or (b) you terminate your employment for Good Reason
under Sections 1(k)(i), (ii), (iii), (vii), (viii), or (ix) of your Employment
Agreement. For purposes of determining the 2007 Bonus amount, (i) Aeroflex's
results of operations for the 2007 Fiscal Year will be determined based on the
accounting principles and procedures used to determine Aeroflex's results of
operations for the fiscal year ended June 30, 2006, subject only to those
changes mandated by GAAP and (ii) to the extent the Company's consolidated
pre-tax earnings for the fiscal year ended June 30, 2007 are reduced by the
direct out-of-pocket fees and expenses actually accrued or paid by the Company
to the Company's financial advisors identified in Section 3.24 of the Agreement
and Plan of Merger by and among AF Holdings, Inc., AF Merger Sub, Inc., and the
Company (the "Merger Agreement"), or the payment or accrual of the fees and
expenses of the Company's outside legal advisors or other out-of-pocket fees and
expenses actually accrued or paid by the Company in connection with the
transactions contemplated by the Merger Agreement, such fees and expenses shall
not be considered and shall not reduce the Company's consolidated pre-tax
earnings in computing your 2007 Bonus.

Further, the 2007 Bonus amount that you are paid pursuant to the preceding
paragraph shall be considered as part of your compensation for purposes of
calculating any severance, retirement, or other benefits to which you are
entitled (including, without limitation, severance benefits under Section 10(h)
of your Employment Agreement and amounts payable under the Aeroflex Supplemental
Executive Retirement Plan, as amended). If your employment with Aeroflex
terminates prior to the Bonus Payment Date, Aeroflex shall pay to you any
additional payment attributable to the inclusion of the 2007 Bonus in such
calculations promptly after the Bonus Payment Date.

 

 


--------------------------------------------------------------------------------

 

 

Further, if an event described in Section 1(d) of your Employment Agreement
occurs during the 2007 calendar year: (1) you shall not be entitled to a bonus
for fiscal year ended June 30, 2008, or any later period, and (2) all
compensation paid to you, whether pursuant to your Employment Agreement or
otherwise, for periods after the 2007 Fiscal Year shall not be considered as
part of your compensation for purposes of calculating any severance, retirement,
or any other benefits to which you are or may become entitled (which may
include, without limitation, severance benefits under Section 10(h) of your
Employment Agreement and amounts payable under the Aeroflex Supplemental
Executive Retirement Plan, as amended).

Please indicate your agreement and acceptance of the terms of this Letter
Agreement by executing both copies in the space indicated and returning one copy
to Aeroflex.

 

AEROFLEX INCORPORATED

 

 

 

 

 

 

 

 

 

 

/s/ John Adamovich, Jr.

 

 

Name:

John Adamovich, Jr.

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

/s/ Harvey R. Blau

 

Harvey R. Blau

 

 

 

 

 

 

 